EXHIBIT 16.1 November 8, 2012 Securities and Exchange Commission treet NE Washington, DC20549 RE: TagLikeMe Corp. We have read the statements that we understand TagLikeMe Corp. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm. Very truly yours, De Joya Griffith, LLC Certified Public Accountants De Joya Griffith, LLC ● 2580 Anthem Village Dr. ● Henderson, NV ● 89052 Telephone (702) 563-1600 ● Facsimile (702) 920-8049 www.dejoyagriffith.com
